DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 3/15/21. The claims 1-2, 6-15, 17-20 are pending. The claims 1, 6-7, 10, 12 and 17 are amended. Claims 5 and 16 are cancelled. 
Response to Arguments
Applicant’s arguments, filed 3/15/21 with respect to the rejections of claims 1-3 and 8-15 under 35 U.S.C. 103 in view of Honebrink et al (US2007/0005008) (“Honebrink”) in view of Gregorio (US2007/0021818) have been fully considered and the amendment overcomes the previous rejection of record. In accordance with the amendment of the features of claim 5 being incorporated into claim 1, a new grounds of Honebrink in view of Gregorio in view of Clemens et al (US2004/0116993) (“Clemens”). Applicant argues, with respect to the newly amended claim 1 incorporating the features of previously rejected claim 5, the combination of Honebrink with Gregario/Clemens fail to teach or disclose any method of coupling the pull wire to the pin itself. Since Clemens does not teach or suggest the pin 135 is compressed within opening 136 the pin is not interpreted as “crimping”. Examiner respectfully disagrees, “crimping” is well known to one having ordinary skill in the art as a press-fit between two components. Where the pin is 135 is fitted into the opening 136 of the slide screw 124 to hold the pull wire 116 (Paragraph [0044]). Applicant further argues, the proposed modification further fails to teach or suggest the pull wire being coupled to the slide nut “via a pin disposed in a longitudinally extending slot in a side wall of the slide nut”. Examiner disagrees, as set forth in the rejection below the side wall of the opening of the slide screw 124 (interpreted as the slide nut) as the longitudinally extending slot, since the opening is a “slot” through the screw 124 and extends along a side inside of the slide screw 124. Further, the “slide nut” of the claimed application is not the traditional definition of a slide nut that travels longitudinally along external threads of a structure by having an internal threads. The definition of “nut” as provided by thefreedictionary.com is “a small block of metal with a central, threaded hole” cited as reference U in the PTO-892 in the current office action. Although, the structure recited as the “slide nut” in the Honebrink is a 
Applicant further argues, in regard to the rejection of claim 7, claim 7 recites “further comprising an inner sleeve disposed between the slide nut and a portion of the steerable shaft extending within the housing of the handle”. Applicant argues, Examiners interpretation of the lumen 133 is a cavity/bore within the hub assembly 125 and not a “sleeve”. Examiner now interprets the inner sleeve as the section of the assembly as shown in annotated Fig. 1H of Clemens in the rejection of claim 7 below. 
Applicant further argues, in regard to the rejection of claims 18-20, the combination with Bergheim does not disclose an element 302. For clarity of record, Examiner makes notice the perfusion tube 49 is interpreted as the claimed second shaft. Further, the balloon delivery member 50 as shown in Fig. 6 of Bergheim meets the structural limitation of the balloon coupled to a distal end portion of the second shaft as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 6-8, 9-12, 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honebrink et al (US2007/0005008) (“Honebrink”) in view of Gregorio (US2007/0021818) in view of Clemens et al (US2004/0116993) (“Clemens”).

a handle (handle assembly 150) comprising:
a housing (housing of assembly 150, see Fig. 1B)
a steerable shaft (catheter 110) extending from the handle (see Fig. 1B), the shaft comprising a main lumen (204), an inner polymeric layer (polymeric inner liner 202, Paragraph [0045]) surrounding the main lumen (see Fig. 2), a braided layer (braided member 218) surrounding the inner polymeric layer (see Fig. 2), and an outer polymeric layer (polymeric encapsulant 214, Paragraph [0048]) surrounding the braided layer (see Fig. 2), the outer polymeric layer (encapsulant 214) defining a pull wire lumen (flexible element duct 206, Paragraph [0086]);
a pull wire (flexible element 200) extending from the handle and through the pull wire lumen (see Figs. 1B, 2) and having a distal end portion coupled to a distal end portion of the first shaft (the flexible member is coupled to the distal end portion 102 at marker band 212 by encapsulating the skirt 202 within the encapsulant 214, where the skirt is crimped to the flexible member 200, Paragraph [0051], [0090]);
Honebrink discloses the catheter lumen 204 is sized and shaped to receive a variety of instruments (Paragraph [0045]); yet, is silent regarding a second shaft extending from the handle through the first shaft;
a balloon extending over a distal end portion of the second shaft.
Gregorio, in the same field of art, teaches a stent delivery device 10 having a guiding catheter 14 (steerable shaft) that guides the delivery device 10 into the vasculature of the patient. The delivery device having a distal balloon 18 (balloon) at the distal end of the flexible conduit 22 (second shaft). The flexible conduit 22 extending from the treatment system 12 (handle) through the first shaft (see Fig. 1). The balloon 18 is inflated to expand the stent 20 disposed around the balloon 18 (Paragraph [0020]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Honebrink to include the second shaft and balloon as taught by Gregorio in order to perform a medical procedure that involves surgical intervention for implantation of a stent within the body (Paragraph [0005]). 
Where the steering mechanism of Honebrink would adjust a curvature of both the first steerable shaft and the second shaft as taught by Gregorio, by the second shaft being within the first steerable 

Honebrink further discloses wherein the handle comprises: a housing (housing of assembly 150, see Fig. 1B). 
Yet, is silent regarding the handle further comprising a threaded shaft disposed in the housing and having an internal threaded surface and
a slide nut disposed within the threaded shaft, the slide nut having a central bore and an external threaded surface engaging the internal threaded surface of the threaded shaft; wherein a proximal end portion of the pull wire is connected to the slide nut via a pin disposed in a longitudinally extending slot in a side wall of the slide nut, the proximal end portion of the pull wire extending into the pin such that the pin is crimped around the pull wire; and 
wherein the threaded shaft is rotatable relative to the housing to produce axial movement of the slide nut within the threaded shaft such that the axial movement of the slide nut adjusts tension in the pull wire to adjust a curvature of the steerable shaft.  
Clemens teaches a steerable catheter 100 that articulates with an actuation handle 104, 126 (Paragraph [0036]). Where the actuation handle 104 includes a slide nut 122 (interpreted as the threaded shaft), a slide screw 124 (interpreted as the slide nut) and a slide guide 132 (Paragraph [0043]). Where the pull wire 116 extends through a central opening (interpreted as the central bore) in the slide screw 124 and is coupled by a pin engaged with the side walls (interpreted as the longitudinally extending slot) of the slide screw 124 (Paragraph [0044]). The pin crimped around a proximal end portion of the pull wire 116 and the pin disposed in an opening of the slide screw 124 to couple the pull wire 116 to the slide screw 124 (slide nut) (Paragraph [0044]) (where Examiner interprets the opening in the slide screw 124 as a longitudinally extending slot in a side of the slide nut, since the opening is a “slot” through the screw 124 and extends along a side inside of the nut) (the compression of the pin to hold the pull wire 116 within the opening of the slide screw 124 is interpreted as “crimping”). Where the internal threads 142 of the slide nut 122 (threaded shaft) mate with the external threads 144 on the slide screw 124 (slide nut) (Paragraph [0044]). Where the slide nut 122 (threaded shaft) is rotatable relative to the house to produce 
Regarding claim 2, Honebrink/Gregorio/Clemens discloses the steerable catheter of claim 1, Honebrink further discloses wherein a distal end portion of the pull wire is fixed to a metal ring at least partially embedded in a distal end portion of the outer polymeric layer (the flexible member is coupled to the distal end portion 102 at marker band 212 by encapsulating the skirt 202 within the encapsulant 214, where the skirt is crimped to the flexible member 200, Paragraph [0051], [0090]).  
Regarding claim 6, Honebrink/Gregorio/Clemens discloses the steerable catheter of claim 1, Clemens further teaches wherein the handle further comprises a rotatable knob coupled to the threaded shaft (knob of the handle body that is rotated, Paragraph [0046], see Fig. 1H of Clemens).  
Regarding claim 7, Honebrink/Gregorio/Clemens discloses the steerable catheter of claim 1, Clemens further teaches comprising an inner sleeve (tubular section as shown in annotated Fig. 1H) disposed between the slide nut and a portion of the first steerable shaft extending within the housing of the handle (see Fig. 1H).  

    PNG
    media_image1.png
    478
    669
    media_image1.png
    Greyscale


Regarding claim 9, Honebrink/Gregorio/Clemens discloses the steerable catheter of claim 1, Honebrink further discloses wherein the braided layer is encapsulated between the inner polymeric layer and the outer polymeric layer (see Fig. 2).  
Regarding claim 10, Honebrink/Gregorio/Clemens discloses the steerable catheter of claim 1, Honebrink further discloses wherein the steerable first shaft further comprises a liner (the duct 206 structure is a solid tube structure that is interpreted as a “liner”, where the duct 206 creates the lumen within the encapsulant 214 layer, Paragraph [0048], see Fig. 2) lining an inner surface of the pull wire lumen (see Fig. 2).  
Honebrink/Gregorio/Clemens is silent regarding the liner being polymeric. It would have been obvious to one having ordinary skill in the art to have modified the duct 206 of Honebrink to be made of a polymeric material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Honebrink/Gregorio/Clemens discloses the steerable catheter of claim 10, Honebrink discloses wherein the polymeric liner extends alongside and in contact with the polymeric inner layer (the duct 206 extends alongside the inner liner 202 and is in contact with the inner liner 202 at least when the encapsulant 214 is formed on the inner line 202 and duct 206, Paragraph [0046], further Fig. 3 shows the duct 206 flush with the lumen created by the encapsulant 214).  

Regarding claim 12, Honebrink discloses a steerable catheter, comprising: 
a handle (handle assembly 150) comprising a housing (housing of assembly 150, see Fig. 1B) and a steering mechanism inside the housing (Paragraph [0090]); the steering mechanism comprising:
a first steerable shaft (catheter 110) extending from the handle (see Fig. 1B), the shaft comprising a main lumen (204), an inner polymeric layer (polymeric inner liner 202, Paragraph [0045]) surrounding the main lumen (see Fig. 2), a braided layer (braided member 218) surrounding the inner polymeric layer 
wherein the pull wire has a proximal end portion coupled to the steering mechanism and a-36-THVDL-5911US10FILED VIA EFS ON AUGUST 17, 2020 distal end portion fixed relative to the first steerable shaft (the flexible member is coupled to the distal end portion 102 at marker band 212 by encapsulating the skirt 202 within the encapsulant 214, where the skirt is crimped to the flexible member 200, Paragraph [0051], [0090]), wherein the steering mechanism is configured to adjust tension in the pull wire (Paragraph [0090]), thereby adjusting a curvature of the first steerable shaft (Paragraph [0090]).  
Honebrink discloses the catheter lumen 204 is sized and shaped to receive a variety of instruments (Paragraph [0045]); yet, is silent regarding a second shaft extending from the handle through the first shaft; and a balloon coupled to a distal end portion of the second shaft, the balloon being movable between an inflated configuration and a deflated configuration.
Gregorio teaches a stent delivery device 10 having a guiding catheter 14 (steerable shaft) that guides the delivery device 10 into the vasculature of the patient. The delivery device having a distal balloon 18 (balloon) at the distal end of the flexible conduit 22 (second shaft). The flexible conduit 22 extending from the treatment system 12 (handle) through the first shaft (see Fig. 1). The balloon 18 is inflated to expand the stent 20 disposed around the balloon 18 (Paragraph [0020]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Honebrink to include the second shaft and balloon as taught by Gregorio in order to perform a medical procedure that involves surgical intervention for implantation of a stent within the body (Paragraph [0005]). 
Where the steering mechanism of Honebrink would adjust a curvature of both the first steerable shaft and the second shaft as taught by Gregorio, by the second shaft being within the first steerable shaft. Where Honebrink discloses passage of an instrument through the catheter lumen 204 through the proximal end of the catheter 110, which extends from the handle 150 of Honebrink (Paragraph [0045]).
the steering mechanism comprising: a threaded shaft disposed in the housing and having an internal threaded surface; and a slide nut disposed within the threaded shaft and having an external threaded surface engaging the internal threaded surface of the threaded shaft, wherein a proximal end portion of the pull wire is connected to the slide nut via a pin, the proximal end portion of the pull wire extending into the pin such that the pin is crimped around the pull wire; and 
wherein the threaded shaft is rotatable relative to the housing to produce axial movement of the slide nut within the threaded shaft such that the axial movement of the slide nut adjusts tension in the pull wire to adjust a curvature of the steerable shaft.  
Clemens teaches a steerable catheter 100 that articulates with an actuation handle 104, 126 (Paragraph [0036]). Where the actuation handle 104 includes a slide nut 122 (interpreted as the threaded shaft), a slide screw 124 (interpreted as the slide nut) and a slide guide 132 (Paragraph [0043]). Where the pull wire 116 extends through a central opening (interpreted as the central bore) in the slide screw 124 and is coupled by a pin engaged with the side walls (interpreted as the longitudinally extending slot) of the slide screw 124 (Paragraph [0044]). The pin crimped around a proximal end portion of the pull wire 116 and the pin disposed in an opening of the slide screw 124 to couple the pull wire 116 to the slide screw 124 (slide nut) (Paragraph [0044]) (the proximal end portion of the pull wire 116 extends into the axis of the pin by extending along the outside of the pin and the pull wire 116 is crimped around the outside of the pin) (the compression of the pin to hold the pull wire 116 within the opening of the slide screw 124 is interpreted as “crimping”). Where the internal threads 142 of the slide nut 122 (threaded shaft) mate with the external threads 144 on the slide screw 124 (slide nut) (Paragraph [0044]). Where the slide nut 122 (threaded shaft) is rotatable relative to the house to produce axial movement of the slide screw 124 (slide nut) that adjusts a curvature of the steerable catheter 100 (Paragraph [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the handle actuation mechanism of Clemens for the handle actuation mechanism of Honebrink since the substitution would have yielded the same predictable result of deflecting the tip of the steerable catheter to navigate tortuous anatomy. 

Regarding claim 15, Honebrink/Gregorio/Clemens discloses the steerable catheter of claim 12, Honebrink further discloses wherein the distal end portion of the pull wire is fixed to a metal ring (marker band 212) connected to a distal end portion of the first shaft (Paragraph [0048], see Fig. 2).  

Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honebrink et al (US2007/0005008) (“Honebrink”) Clemens et al (US2004/0116993) (“Clemens”) in view of Gregorio (US2007/0021818) and further in view of Bergheim et al (US2007/0027534) (“Bergheim”). 
Regarding claim 13, Honebrink/Gregorio/Clemens discloses the steerable catheter of claim 12; yet, is silent regarding in combination with a radially expandable and compressible prosthetic heart valve crimped around the balloon such that when the balloon moves from the deflated configuration to the inflated configuration the prosthetic heart valve is radially expanded from a crimped configuration to a radially expanded configuration. Bergheim teaches a heart valve prosthesis 100 crimped directly onto a balloon on a delivery member 50 disposed on a perfusion tube 49 (steerable shaft) (Paragraph [0091]). The crimped heart valve is disposed around the balloon until it is delivered to the target site for implantation by expansion of the balloon (Paragraph [0081]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the stent for the heart valve delivery of Bergheim since the substitution of one known intervention device for another would provide the same function of restoring body anatomy and yield predictable results to one having ordinary skill in the art. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the heart valve crimped around the balloon as taught by Bergheim in order to minimize structural deterioration of the heart valve and simply the procedure in the operating room (Paragraph [0091] of Bergheim).

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Honebrink et al (US2007/0005008) (“Honebrink”) in view of Bergheim et al (US2007/0027534) (“Bergheim”) in view of Clemens et al (US2004/0116993) (“Clemens”).
Regarding claim 17, Honebrink discloses a medical assembly for replacing a native heart valve, comprising: 
a steerable catheter (catheter 110) comprising: 
a steerable shaft (shaft of catheter 110) extending from the handle, the shaft comprising a steerable distal portion (deflectable distal end 102, see Fig. 1A-B), a non-steerable proximal portion (proximal end 106, see Fig. 1A-B), a main lumen (204), an inner polymeric layer (polymeric inner line 202, Paragraph [0045]) surrounding the main lumen (see Fig. 2), a braided layer (braided member 218)-37-THVDL-5911US10FILED VIA EFS ON AUGUST 17, 2020 surrounding the inner polymeric layer (see Fig.2), and an outer layer (polymeric encapsulant 214, Paragraph [0048]) surrounding the braided layer (see Fig. 2), the outer layer defining a pull wire lumen (flexible element duct 206, Paragraph [0086]), and a pull wire (flexible element 200) extending from the handle and through the pull wire lumen (see Figs. 1B, 2), the pull wire having a distal end portion coupled to a distal end of the shaft (the flexible member is coupled to the distal end portion 102 at marker band 212 by encapsulating the skirt 202 within the encapsulant 214, where the skirt is crimped to the flexible member 200, Paragraph [0051], [0090]), 
wherein the steerable portion is more flexible than the non-steerable portion such that the tensioning the pull wire adjusts a curvature of the steerable portion while a curvature of the non-steerable portion remains substantially unchanged (the deflectable distal end portion curves in predetermined directions to traverse anatomy, while the proximal end 106 remains unchanged; see Fig. 1A-B).
Honebrink further discloses a handle (handle assembly 150) comprising: 
a housing (housing of assembly 150, see Fig. 1B) that houses actuation mechanisms such as a slide to tension the pull wire and adjust curvature of the steerable shaft, connected to the proximal end portion of the pull wire (Paragraph [0042]). 
Yet, is silent regarding the handle further comprising a threaded shaft disposed in the housing and having an internal threaded surface, and a slide nut disposed within the threaded shaft and having a central bore and an external threaded surface engaging the internal threaded surface of the threaded via a pin disposed in a longitudinally extending slot in a side wall of the slide nut, the threaded shaft being rotatable relative to the housing to produce axial movement of the slide nut within the threaded shaft such that the axial movement of the slide nut adjusts tension in the pull wire to adjust a curvature of the steerable shaft. 
Clemens teaches a steerable catheter 100 that articulates with an actuation handle 104, 126 (Paragraph [0036]). Where the actuation handle 104 includes a slide nut 122 (interpreted as the threaded shaft), a slide screw 124 (interpreted as the slide nut) and a slide guide 132 (Paragraph [0043]). Where the pull wire 116 extends through a central opening (interpreted as the central bore) in the slide screw 124 and is coupled by a pin engaged with the side walls (interpreted as the longitudinally extending slot) of the slide screw 124 (Paragraph [0044]). Where the internal threads 142 of the slide nut 122 (threaded shaft) mate with the external threads 144 on the slide screw 124 (slide nut) (Paragraph [0044]). Where the slide nut 122 (threaded shaft) is rotatable relative to the house to produce axial movement of the slide screw 124 (slide nut) that adjusts a curvature of the steerable catheter 100 (Paragraph [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the handle actuation mechanism of Clemens for the handle actuation mechanism of Honebrink since the substitution would have yielded the same predictable result of deflecting the tip of the steerable catheter to navigate tortuous anatomy. 
Honebrink is silent regarding an inflatable balloon disposed along a distal end portion of the steerable catheter; and a prosthetic heart valve configured to be mounted in a radially compressed state on the balloon for delivery through a patient's vasculature, the prosthetic heart valve comprising a radially compressible and expandable stent and a flexible valve structure mounted within the stent, wherein inflation of the balloon is effective to radially expand the prosthetic valve from the radially compressed state to a radially expanded state.  
Bergheim teaches a heart valve prosthesis 100 crimped directly onto a balloon on a delivery member 50 (Paragraph [0091]) inserted through a delivery sheath 66 (steerable shaft). The crimped heart valve is disposed around the balloon until it is delivered to the target site for implantation by expansion of the balloon (Paragraph [0081]). The heart valve further having flexible leaflets mounted within a stent (Paragraph [0011], [0022]). It would have been obvious to one having ordinary skill in the art at the 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the heart valve crimped around the balloon as taught by Bergheim in order to minimize structural deterioration of the heart valve and simply the procedure in the operating room (Paragraph [0091] of Bergheim).
Regarding claim 18, Honebrink/Bergheim/Clemens discloses the delivery assembly of claim 17, Honebrink further discloses wherein the shaft is a first shaft (shaft of catheter 110),
Bergheim further teaches wherein the steerable catheter further comprises a second shaft (perfusion tube 49) extending at least partially through the first shaft (extends through the delivery sheath for delivery of the stent-valve, see Fig. 7), and wherein the balloon is coupled to a distal end portion of the second shaft (see Fig. 6, Paragraph [0091] of Bergheim).  
Regarding claim 19, Honebrink/Bergheim/Clemens discloses the delivery assembly of claim 17, Clemens further teaches comprising an adjustment knob (knob of the handle body that is rotated, Paragraph [0046], see Fig. 1H of Clemens) coupled to the threaded sleeve and configured to be rotatable relative to the handle (126) to cause axial movement of the slide nut relative to the threaded shaft (Paragraph [0046] of Clemens).  
Regarding claim 20, Honebrink/Bergheim/Clemens discloses the delivery assembly of claim 17, Honebrink further discloses wherein a distal end portion of the pull wire is fixed to a metal ring (marker band 212) connected to a distal end portion of the outer layer (Paragraph [0048]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.M/Examiner, Art Unit 3771 

/WADE MILES/Primary Examiner, Art Unit 3771